Title: To Thomas Jefferson from Horatio Gates, 22 July 1780
From: Gates, Horatio
To: Jefferson, Thomas



Sir

I sent your Excellency a large Packet Yesterday by Captain Pendleton of The Caroline County Militia. He was directed to deliver it to the Stationed Express on Roanoak near Taylors Ferry who had a Written Order from me to set out with it immediately for the next Stage. The Letter for The Congress, Board of War &c., I conclude Your Excellency will forward with the like dispatch. This morning Mr. Sam. Lewis appeared here, with a large drove of Cattle, going with Them to Charlotteville. The Troops here being intirely in want, I have detained Sixteen of them for your Militia under General Stevens. I perceive Mr. Lewis Contract is for 3000 Head, and he informs me They are all Designed to be sent into Virginia. I beg your Excellency will consider how enormous a Draught this is from a State already invaded, and where the Southern Army, Void of a Magazine, is to be supported. I exceedingly approve of Mr. Lewis Vigilance and Activity in procuring Cattle but cannot help requesting the produce of his Industry may be applied to the Maintainance of This Army, or at least so large a proportion thereof as to leave Us out of the reach of Want. I am happy to find by Your Excellencys Letter to Col. Monroe, that The Two Regiments of Cavalry, with Gibsons, Brents, and Bluefords [Buford’s], Infantry are in a way to be pushed forward to Camp. The same Letter also acquaints me that Major Lee’s infantry are also on the March to Join Us. I beseech Your Excellency to continue to leave all this Corps, without a reason for not Joining the Southern Army as soon as Their Zeal for the Public Service will prompt them to do it. I am told There is a Great deal of Tent Cloth in this State, I think at Willmington, Edenton, Hallifax, and Cross Creek. Your Excellency will doubtless by this information be induced instantly to provide Your Militia from thence. I despair of any Assistance from the Continental Board of War in this Article, and request Your Excellency not to think of it. I request the favour of Your Excellency to be particular in forwarding the inclosed [to] Mrs. Gates, by the first safe conveyance; her letters to me, will be sent addressed to Your care. With Great respect & esteem, I am Sir Yr. Excys. Most Obbdt Hble Servt,

Hg

